



COURT OF APPEAL FOR ONTARIO

CITATION:
Van
    Sun v. Woodbine Pontiac Buick Inc., 2013 ONCA 107

DATE: 20130220

DOCKET: C54884

Rosenberg, MacPherson and LaForme JJ.A.

BETWEEN

Lenno Van Sun

Plaintiff/Appellant

and

Woodbine Pontiac Buick Inc. and Erin Mills Acura
    of Mississauga

Defendants/Respondents

Matt W. Mulholland, for the appellant

Andy C. Jairam, for the respondent, Woodbine Pontiac
    Buick Inc.

Heard: February 19, 2013

On appeal from the judgment of Justice Brian P. OMarra
    of the Superior Court of Justice, dated December 9, 2012.

APPEAL BOOK ENDORSEMENT

[1]

We have not been persuaded that the trial judge made any reversible
    error. The only evidence was that the respondent was unaware that the vehicle
    had been in an accident. There was no evidence of negligence on the part of the
    respondent. The respondents witnesses were entitled to say what they had done
    in this transaction, even if they strayed into opinion. This case was pleaded as
    a negligence case and dealt with at trial as a negligence case, not breach of
    contract. The appellant failed to show any negligence.

[2]

Accordingly, the appeal is dismissed with costs fixed at $10,000
    inclusive of HST and disbursements.


